DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. 

Response to Amendment
This office action is in response to communications filed 08/18/2022 and 09/06/2022.  Claims 1-7, 9-16 and 18 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) Claims 1-7, 9-16 and 18 have been considered but are moot due to new grounds of rejection.
Regarding Claims 3-7, and 12-16 the applicant argues that the claim limitations are further limiting the claims as they are not included in the previous combination.
In response to the arguments the examiner respectfully disagrees.  The claims are not further limiting and are unclear.  The particular combination is a combination selected from a set of combinations, the set of combinations consists of combinations that include one or more of: a change….. “  Each combination could include simply one or more of so it could be simply just the I, I and II.  If the applicant intends to further limit, these limitations should include the change as it refers back to the original claim.
Regarding claim 1-7, 9-16 and 18, the applicant argues that Rowley’s system does not affect virtual game environment in which play of the video game occurs.
The applicant argues that every member of this Markush group involves making a change that effects the environment of video game itself.    
In response to the arguments, the examiner respectfully disagrees.  The applicant’s argument of every member of this Markush group makes a change is not persuasive as the  claim language states one or more of each element.  The claim language is in the alternative and does not require every member to be in a combination.   Also, each element on its own could be one combination.  Rowley discloses a change to content  of the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users and a change to lighting of the environment (there are changes to lighting and highlighting in a television studio and that virtual playbook action from received HCI data ( feedback data) to select teams (paragraph 0020)).  Rowley discloses change to content  of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment (could be met by adding an avatar or an audience of avatars in an event to mimic viewer’s motions or imitating an athlete (Page 4, paragraph 0033, 0042). The    The applicant’s argument that the underlying show that is being broadcast is not be affected is not persuasive as feeds are being sent to multiple people.  It is also noted that even if it is a poll or window or map display is shown in a window in a non-intrusive data that this is part of the broadcast data.    The language of the claims are not described clearly and the limitations are in the alternative.  Even if the augmentation of window does not teach the change, Rowley teaches the limitations with the lighting or the avatar (paragraphs 0020, 0033).  
Rowley discloses an environment, Parker discloses a video game.  See new rejection for the environment. 
It is also noted that the applicant’s own paragraphs describe lighting adjustment to a game (paragraph 0067 of the published application) or lighting an X  for a gameshow (paragraph 0068 of the published application).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al (US 2012/0204202 and hereafter referred to as “Rowley”) in view of Parker et al (US 2016/0193530 and hereafter referred to as “Parker”) and Mizrachi (US 2011/0263332).
Regarding Claim 1 and 10, Rowley discloses a method comprising: and a system comprising: 
one or more processors (Page 5, paragraph 0046, Page 4, paragraph 0030, 031, 0034); 
non-transitory computer-readable media storing instructions which, when executed by the one or more processors (Page 5, paragraph 0046, Page 4, paragraph 0030, 031, 0034), cause:
concurrently generating a set of live audience feeds, wherein each live audience feed in the set of live audience feeds includes video content from a video involving a set of participant users (Page 3, paragraph 0022-0024); 
wherein the video content includes visual display of an environment in which play of the video occurs (paragraph 0020 – note there are virtual elements);
transmitting the set of live audience feeds to a plurality of client devices associated with a plurality of audience members other than the set of participant users (Page 3, paragraph 0022-0024); 
while transmitting the set of live audience feeds: receiving, from the plurality of the audience members, feedback data that represents a plurality of items of feedback on one or more already- transmitted portions of the video content (page 3, paragraph 0023, Figure 1, 130, 140, 150); 
determining that the plurality of items of feedback satisfies one or more stored triggering criteria for triggering an audience feed change (Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034, Page 3, paragraph 0025); 
responsive to determining that the plurality of items of feedback satisfies the stored triggering criteria, causing particular combination of one or more changes  to be made to the environment of the video (Page 2-3, paragraph 0018-0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034), the at least one change comprising one or more of: 
wherein the particular combination is a combination selected from a set of combinations (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0033, 0034); wherein the set of combinations consists of combinations that include one or more of (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0033, 0034)
a change to content that is captured from the environment, a change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users, a change to lighting of the environment, a change to functionality of a virtual item in the environment, adding a virtual item to the environment, or removing a virtual item from the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0033, 0034); 
wherein, after causing the particular combination of one or more changes to be made to the environment of the video, the set of live audience feeds displays the particular combination of one or more changes (Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034);
 wherein the method is performed by one or more computing devices (Page 4, paragraph 0030, 0031, 0034).  
Rowley discloses virtual content but is silent on video game content from a video game, wherein the video game content includes visual display of a virtual game environment in which play of the video game occurs.
Parker discloses video content including video game content from a video game, concurrently generating a plurality of feeds of video game content of a video game (Page 3, paragraphs 0053-0055); wherein each audience feed in the set of audience feeds includes video game content (Page 3, paragraph 0053-0055, Page 3-4, paragraph 0056-0058, 0062 ); while generating and displaying the plurality of feeds receiving feedback items from members of the live audience (Page 4-5, paragraph 0061, 0062, 0065), causing the change that corresponds to the particular feedback type to be made to one or more live audience feeds in the set of live audience feeds (Page 4-5, paragraph 0056-0058, 0063). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowley for the missing limitations as taught by Parker in order to allow provide interactive replays of game world without undesirable effects of causing a user to become distracted (Page 1, paragraph 0007-0008) as disclosed by Parker.
Parker discloses wherein the video game content includes visual display of a game environment with virtual elements in which play of the video game occurs  (Figure 24, paragraph 0099).  The combination does not explicitly disclose the game environment is a virtual game environment.
	Mizrachi disclose wherein the video game content includes visual display of a virtual game environment in which play of the video game occurs  (Page 2, paragraph 0027-0029, Page 9, paragraph 0336, Page 20-21, paragraph 0525, 0527, 0538), receiving feedback data that represents a plurality of items of feedback (Page 21, paragraph 0538, 0540). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination for the limitations as taught by Mizrachi in order to improve a gaming experience with multi-player games including with issues of latency  (Page 1, paragraph 0005) as disclosed by Mizrachi.
Regarding Claim 2 and 11, Rowley, Parker and Mizrachi disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses  further comprising, while transmitting the set of live audience feeds: -26- 60204-0040receiving, from the plurality of the audience members, second feedback data that represents a second plurality of items of feedback on one or more already- transmitted portions of the video content (Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034); determining that the second plurality of items of feedback does not satisfy particular one or more stored triggering criteria for triggering an audience feed change (Page 3, paragraph 0025); responsive to determining that the plurality of items of feedback does not satisfy the particular one or more stored triggering criteria, preventing a particular change associated with the second plurality of items of feedback from being made to the environment of the video game (Page 3, paragraph 0025).   Parker discloses video content including video game content from a video game (Page 3, paragraphs 0053-0055). Mizrachi discloses the virtual game environment (Page 2, paragraph 0027-0029, Page 9, paragraph 0336, Page 20-21, paragraph 0525, 0527, 0538).  Same motivation as above.
Regarding Claim 3 and 12, Rowley, Parker and Mizrachi disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses wherein the particular combination is a combination includes the change to content that is captured from the environment (Page 2-3, paragraph 0020, Page 4, paragraph 0033).   Mizrachi discloses the virtual game environment (Page 2, paragraph 0027-0029, Page 9, paragraph 0336, Page 20-21, paragraph 0525, 0527, 0538).  Same motivation as above.
Regarding Claim 5 and 14, Rowley, Parker and Mizrachi disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses   wherein the particular combination is a combination includes the change to lighting of the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034).   Mizrachi discloses the virtual game environment (Page 2, paragraph 0027-0029, Page 9, paragraph 0336, Page 20-21, paragraph 0525, 0527, 0538).  Same motivation as above.
Regarding Claim 6 and 15, Rowley, Parker and Mizrachi disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses wherein the particular combination is a combination includes the change to functionality of a virtual item in the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034, for further clarification Page 4, paragraph 0033).  Mizrachi discloses the virtual game environment (Page 2, paragraph 0027-0029, Page 9, paragraph 0336, Page 20-21, paragraph 0525, 0527, 0538).  Same motivation as above.
Regarding Claim 7 and 16, Rowley, Parker and Mizrachi disclose all the limitations all the limitations of Claim 1 and 10 respectively. Rowley discloses wherein the particular combination is a combination includes the adding a virtual item to the environment (Page 2-3, paragraph 0020, 0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034, for further clarification Page 4, paragraph 0033).   Mizrachi discloses the virtual game environment (Page 2, paragraph 0027-0029, Page 9, paragraph 0336, Page 20-21, paragraph 0525, 0527, 0538).  Same motivation as above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley in view of Parker and Mizrachi as applied to claim 1 and 10 above, and further in view of Pino, Jr et al (US 20090089838 and hereafter referred to as “Pino).
Regarding Claim 4 and 13, Rowley, Parker and Mizrachi disclose all the limitations all the limitations of Claim 1 and 10 respectively.  Mizrachi discloses the virtual game environment (Page 2, paragraph 0027-0029, Page 9, paragraph 0336, Page 20-21, paragraph 0525, 0527, 0538).  Same motivation as above. The combination does not explicitly disclose the change of players or teams.  Pino discloses wherein the particular combination is a combination includes the change to one or more virtual players or one or more teams controlled by a participant user of the set of participant users (Page 9, paragraph 0081-0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination for the missing limitations as taught by Pino in order to have a method of interactive content with a degree of viewer control  (Page 1, paragraph 0003-0005) as disclosed by Pino.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley in view of Parker and Mizrachi as applied to claim 1 and 10 above, and further in view of Yerli (US 2013/0097635).
Regarding Claim 9 and 18, Rowley, Parker and Mizrachi disclose all the limitations all the limitations of Claim 1 and 10 respectively.  Rowley discloses responsive to determining that the plurality of items of feedback satisfies the stored triggering criteria, causing at least one change associated with the plurality of items of feedback to be made to an environment of the video (Page 2-3, paragraph 0018-0021, Page 5, paragraph 0042, Page 4, paragraph 0030, 0031, 0034.  Mizrachi discloses the virtual game environment (Page 2, paragraph 0027-0029, Page 9, paragraph 0336, Page 20-21, paragraph 0525, 0527, 0538).  Same motivation as above. The combination does not explicitly disclose the remaining limitations.  Yerli discloses wherein responsive to determining the plurality of items of feedback causing  one or more of: a change in gameplay of the video game; a change that affects gameplay of the video game for one or more participant users of the set of participant users; a change in rules of the video game; -27- 60204-0040a change in one or more rewards provided to one or more participant users of the set of participant users; a change in the progress of the video game for one or more participant users of the set of participant users; or a change to controls of the video game (Page 7-8, paragraph 0068, 0073, 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination for the missing limitations as taught by Yerli in order to manage all live events through a centralized infrastructure and to have an updated interactive environment based on the feed  (Page 1, paragraph 0003-0004) as disclosed by Yerli.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 28, 2022